Case 18-09108-RLM-11        Doc 1198 Filed 07/13/20 EOD 07/13/20 16:16:44                Pg 1 of 1
                           SO ORDERED: July 13, 2020.


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION
                         ______________________________
                         Robyn L. Moberly
                         United States Bankruptcy Judge
   In re:                                          Chapter 11

   USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                   Debtor.


     ORDER GRANTING EMERGENCY MOTION FOR ENTRY OF PROTECTIVE
                             ORDER

        Upon the Emergency Motion for Protective Order (the “Motion”), July 13, 2020 [ECF No.

 1194], filed by the United States Olympic and Paralympic Committee (the “USOPC”); upon the

 Court’s review of the declaration of Mark Y. Chen submitted in support of the Motion; upon the

 Court’s review of the confidentiality agreement entered into amongst the USOPC, the Additional

 Tort Claimants Committee of Sexual Abuse Survivors, the Debtor, and Propounding Counsel (the

 “Confidentiality Agreement”); and upon the USOPC having provided adequate and appropriate

 notice of the Motion under the circumstances, and after due deliberation and good and sufficient

 cause appearing therefore; and it appearing to the Court that such Motion should be granted,

        IT IS HEREBY ORDERED THAT:

        The Motion is hereby granted, pursuant to which:

        1. Any individuals who connect to or participate in any deposition of Morane Kerek, Rick

            Adams, and/or Scott Blackmun or are provided access to the documents produced by

            the USOPC in connection with those depositions are bound by Exhibit A attached to

            the amended declaration of Mark Chen (ECF# 1196) as if such individual(s) had signed

            Attachment A to the Confidentiality Agreement.

                                               ###
